715 N.W.2d 22 (2006)
475 Mich. 872
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Russell PARKER, Defendant-Appellant.
Docket Nos. 130582 & (21), COA No. 263178.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.